DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/24/2022, 05/24/2022, 05/25/2022, and 09/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 11/04/2021 were reviewed and are acceptable.
Specification
The specification filed on 11/04/2021 was reviewed and is acceptable.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  “at least one cross member portion that integrally interconnect” in lines 1-2 should be replaced with --at least one cross member portion that integrally interconnects--.  
Claim 9 is objected to because of the following informalities:  “wherein the floor portion and the perimeter wall portion integrally formed together” in line 4 should be replaced with --wherein the floor portion and the perimeter wall portion are integrally formed together--.
Claim 16 is objected to because of the following informalities:  “wherein the floor portion and the perimeter wall portion integrally formed together” in lines 8-9 should be replaced with --wherein the floor portion and the perimeter wall portion are integrally formed together--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 19 recite the limitations “further comprising cover attached…”.  There is insufficient antecedent basis for these limitations in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nishida et al. (US 9,802,650 B2).
Regarding claim 1, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray comprising:
a tub component (1) having a floor portion (1-1) and a perimeter wall portion (corresponding with wall portions beneath 1-2) extending from the floor portion to border a battery containment area of the tub component (as shown in Fig 5), the floor portion and the perimeter wall portion integrally formed together as a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20); and
a support structure (1-5) coupled at an exterior side of the perimeter wall portion of the tub component (as shown in Fig 5).
Regarding claim 2, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the tub component comprises at least one cross member portion (e.g. 1-3-2) that integrally interconnect[s] with the floor portion and the perimeter wall portion so as to span laterally across the battery containment area to divide the battery containment area into separate compartments (as shown in Fig 7).
Regarding claim 3, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the at least one cross member includes a forward wall (as shown in Fig 7, the visibly shown side of 1-3-2) and a rearward wall (as shown in Fig 7, the hidden side of 1-3-2) that each provide an interior surface of adjacent compartments of the battery containment area (as shown in Fig 7).
Regarding claim 4, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the support structure includes secondary cross members (1-4) that span laterally (as shown in Fig 11).
Regarding claim 6, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a cover (floor portion 3 and upper body 2) attached over the battery containment area (as shown in Fig 5 when assembled), wherein the cover defines at least one stiffening channel (absent additionally recited structure, it is reasonably interpreted that the area between upper body pieces 2-1 and 2-2, which is covered via the floor portion 3, reasonably reads on a “stiffening channel” because it is an area,  i.e. channel, between the upper body pieces and is reinforced, i.e. stiffened, by the attachment of the floor portion).
Regarding claim 7, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the support structure comprises an elongated member coupled at the exterior side of the perimeter wall portion (as shown in Fig 5).
Regarding claim 9, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray comprising:
a tub component (1) having a floor portion (1-1) and a perimeter wall portion (corresponding with wall portions beneath 1-2) extending from the floor portion to border a battery containment area of the tub component (as shown in Fig 5), 
wherein the floor portion and the perimeter wall portion [are] integrally formed together as a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20); and
wherein the single integral piece comprises a sheet molding compound (see col. 6, lines 39-40).
Regarding claim 10, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a support structure (1-5) coupled at an exterior side of the perimeter wall portion of the tub component (as shown in Fig 5).
Regarding claim 11, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the tub component comprises at least one cross member portion (e.g. 1-3-2) that integrally interconnect[s] with the floor portion and the perimeter wall portion so as to span laterally across the battery containment area to divide the battery containment area into separate compartments (as shown in Fig 7).
Regarding claim 12, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the at least one cross member includes a forward wall (as shown in Fig 7, the visibly shown side of 1-3-2) and a rearward wall (as shown in Fig 7, the hidden side of 1-3-2) that each provide an interior surface of adjacent compartments of the battery containment area (as shown in Fig 7).
Regarding claim 13, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the support structure includes secondary cross members (1-4) that span laterally (as shown in Fig 11).
Regarding claim 15, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses [a] cover (floor portion 3 and upper body 2) attached over the battery containment area (as shown in Fig 5 when assembled), wherein the cover defines at least one stiffening channel (absent additionally recited structure, it is reasonably interpreted that the area between upper body pieces 2-1 and 2-2, which is covered via the floor portion 3, reasonably reads on a “stiffening channel” because it is an area,  i.e. channel, between the upper body pieces and is reinforced, i.e. stiffened, by the attachment of the floor portion).
Regarding claim 16, Nishida et al. discloses a battery tray for an electric vehicle (Abstract), the battery tray comprising:
a tub component (1) having a floor portion (1-1) and a perimeter wall portion (corresponding with wall portions beneath 1-2) extending from the floor portion to border a battery containment area of the tub component (as shown in Fig 5), 
wherein the tub component further comprises at least one cross member portion (e.g. 1-3-2) that interconnects with the floor portion and the perimeter wall portion so as to span laterally across the battery containment area to divide the battery containment area into separate compartments (as shown in Fig 7), and
the floor portion and the perimeter wall portion [are] integrally formed together as a single integral piece (as shown in Fig 5; see also col. 6, lines 17-20).
Regarding claim 17, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses a support structure (1-5) coupled at an exterior side of the perimeter wall portion of the tub component (as shown in Fig 5).
Regarding claim 19, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses [a] cover (floor portion 3 and upper body 2) attached over the battery containment area of the tub component (as shown in Fig 5 when assembled),
Regarding claim 20, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. further discloses that the cover defines at least one stiffening channel (absent additionally recited structure, it is reasonably interpreted that the area between upper body pieces 2-1 and 2-2, which is covered via the floor portion 3, reasonably reads on a “stiffening channel” because it is an area,  i.e. channel, between the upper body pieces and is reinforced, i.e. stiffened, by the attachment of the floor portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 9,802,650 B2), as applied to claims 7 or 17 above, in view of Ikeda et al. (US 9,623,742 B2).
Regarding claims 8 and 18, Nishida et al. discloses all of the claim limitations as set forth above.
Nishida et al. discloses that the support structure (1-5) comprises an elongated member coupled at the exterior side of the perimeter wall portion (as shown in Fig 5), but does not disclose an elongated member support structure comprises a metal beam having a tubular shape with at least one hollow opening.
Ikeda et al. teaches a vehicle battery mounting structure (Title).  Ikeda et al. teaches that an energy absorbing member (70) made from metal is arranged between a battery frame (20) and the lower side of a rocker (60) of the vehicle body (see col. 7, lines 35-54).  Ikeda et al. further teaches that the inner portions (72) of the energy absorbing member are cylindrical shaped that extend in the vehicle body longitudinal direction (see col. 7, lines 45-48).  Ikeda et al. teaches that such structure is configured to plastically deform, i.e. “crumple” when the vehicle collides in a side impact, thus absorbing some of the impact load and thus reducing or eliminating stress load (see col. 8, lines 16-40 and col. 9, lines 11-14).
Nishida et al. and Ikeda et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely battery modules for electric vehicles.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the energy absorbing member of Ikeda et al. with the reasonable expectation that doing so would provide a support structure configured to plastically deform, i.e. “crumple” when the vehicle collides in a side impact, thus absorbing some of the impact load and thus reducing or eliminating stress load, as suggested by Ikeda et al.
Accordingly, the skilled artisan would find it obvious to utilize an elongated member support structure comprises a metal beam having a tubular shape with at least one hollow opening, as noted above.
Allowable Subject Matter
Claim(s) 5 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a battery tray wherein the tub component defines recesses between the forward wall and the rearward wall protruding upward into the cross member portions of the tub component to mate with and over the secondary cross members of the support structure.
Nishida et al. (US 9,802,650 B2) is considered to be the closest relevant prior art to dependent claims 5 and 14.  Nishida et al. discloses most of the claim limitations as set forth above.  Specifically, Nishida et al. discloses that the support structure includes secondary cross members (1-4) that span laterally (as shown in Fig 11).  
However, Nishida et al. does not disclose, teach, fairly suggest, nor render obvious the recited recesses between the forward wall and the rearward wall protruding upward into the cross member portions of the tub component to mate with and over the secondary cross members of the support structure.  To the contrary, because the forward and rearward walls are defined by the center “cross member” (e.g. 1-3-2), there does not appear to be any reasonable basis for the skilled artisan to be directed towards any structure which would mate with an go over the disclosed secondary cross members (1-4) because the structures are side-by-side (as shown in e.g. Fig 11).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/19/2022